Order unanimously affirmed. Memorandum: We find the application to be without merit as a matter of law. The only questions of substance which could conceivably warrant a hearing were presented to the trial court on the motion to set aside the verdict and for a new trial, and they were reviewed by us on the direct appeal from the judgment which was affirmed (People v. Sheridan, 27 A D 2d 705). (Appeal from order of Onondaga County Court denying motion to vacate judgment of. conviction rendered January 11, 1966.) Present — Goldman, P. J., Marsh, Witmer, Gabrielli and Moule, JJ.